Citation Nr: 0020045	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1997, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from August 1968 
to March 1971.  

This appeal arises from a January 1998 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
50 percent evaluation to this disability, effective from 
August 22, 1997. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received at the RO on August 22, 1997.  

2.  In January 1998 the RO granted service connection for 
PTSD and correctly assigned an effective date of August 22, 
1997, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 22, 
1997 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well- 
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The effective date of an award of disability compensation 
will be the day following separation from active service, if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).  See 
38 U.S.C.A. § 5110(a), (b)(1) (West 1991).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant or his or her representative 
may be considered an informal claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen, In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay. The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (1999).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a) West 1991).  If a claimant 
requests review of his claim within one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if the 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 38 
C.F.R. § 3.114(a).

In July 1997, the VA General Counsel issued an opinion which 
held that the addition of PTSD in the rating schedule was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
See VAOPGCPREC 26-97.  The diagnosis of PTSD was added to the 
rating schedule, effective on April 11, 1980.  

The veteran, in the present case, was discharged from active 
military duty in March 1971.  In May 1975, he submitted a 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), in which he raised a claim for service 
connection for a psychiatric problem due to combat which 
began in approximately 1970.  Also received in May 1975 was a 
private psychological report relative to Multiphasic 
Personality Inventory (MMPI) dated in March 1974.  This 
report indicates that the veteran had a test pattern, which 
was often associated with serious personality disorders.  

By a rating action dated in May 1975, the RO denied service 
connection for nervousness on the basis that the service 
medical records failed to provide evidence of such a 
disability.  In May 1975, the RO notified the veteran of this 
determination.  The veteran did not appeal the denial.  
Absent clear and unmistakable error, this decision is final.  
38 U.S.C.A. § 7105 (West 1991).

On August 22, 1997, the RO received from the veteran a claim 
for service connection for PTSD.  Along with this claim, the 
veteran submitted copies of pertinent private medical records 
pertaining to treatment that he had received following his 
separation from active military duty.  An April 1977 private 
MMPI report indicates that individuals with the veteran's 
scale configuration are frequently described as passive 
aggressive personalities.  A June 1982 private MMPI test 
report does not contain a diagnosis.  A September 1983 MMPI 
test suggested diagnoses of an anxiety disorder, a dysthymic 
disorder, a schizoid personality disorder, and a 
schizophrenic disorder.  

A private psychologist who completed an evaluation of the 
veteran in May 1997 concluded that the diagnosis of chronic 
PTSD was appropriate.  A report of a MMPI test completed on 
the same day provided results which were suggestive of a 
personality disorder, described as dependent or 
passive-aggressive type, with a substance use disorder.  
Another private psychologist explained in a July 1997 letter 
that he had treated the veteran for extended periods of time 
since 1982 for a primary diagnosis of PTSD and for a 
secondary diagnosis of recurring moderate depression.  

In September 1997, the veteran underwent a VA PTSD 
examination.  Following an interview with the veteran, the 
examiner diagnosed delayed and chronic PTSD.  In addition, 
the examiner concluded that a global assessment of 
functioning (GAF) score of 50 was appropriate and expressed 
his opinion that the veteran had moderate impairment of 
interpersonal relationships and industrial adaptability.  

Based on the aforementioned evidence, the RO, in a January 
1998 rating action, granted service connection for PTSD and 
assigned a 50 percent evaluation for this disability, 
effective from August 22, 1997, the date of receipt of the 
veteran's claim for this disability.  

In a February 1999 letter that he has treated the veteran for 
PTSD since April 1982 and that the initial treatment was 
rendered pursuant to a VA contract.  This psychologist 
explained that, although records of this early treatment are 
not available, subsequent medical reports are available.  The 
psychologist attached to his letter copies of the available 
treatment records dated from October 1982 to December 1983, 
which show treatment for PTSD.  

Additional documents received after August 22, 1997 indicate 
that the veteran received treatment from this private 
psychologist from April to July 1984.  In a March 1999 
letter, an employee at the local Vet Center confirmed that, 
prior to that facility's opening in May 1985, the veteran 
received treatment from this private psychologist, since 
1982, under the Readjustment Counseling Contract Provider 
Program.  

The veteran in several statements has expressed disagreement 
with the effective date assigned for the grant of service 
connection, and award of compensation, for PTSD.  
Specifically, the veteran has asserted that an earlier 
effective date of 1982 or 1983 is warranted for the grant of 
service connection because, at approximately that time, he 
had begun to receive treatment for this disability.  

The veteran has also contended that, although this treatment 
that he has received for his PTSD was rendered by a private 
psychologist, the medical care was obtained on a fee basis 
with VA.  

To summarize, a claim for service connection for PTSD was 
received by the RO on August 22, 1997.  A private 
psychologist has indicated that the veteran has been under 
therapy since 1982 for PTSD.  The record indicates that a 
VAMC approved a VA basis counseling plan for the veteran 
under the Vietnam Veteran Outreach program apparently from 
1982 to 1984.  However, these treatment dates cannot be 
accepted as an informal claim under 3.157(b), (b)(1).  

These provisions regarding informal claims, to include non-VA 
hospital where the veteran was maintained at VA expense, 
apply only after a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  Kessel v. West, 13 
Vet. App. 9 (1999).  Additionally, service connection must 
have been established for the condition or when the claim is 
received within one year from the date of the VA medical 
documentation relied upon.  

There is no pertinent VA, or fee basis medical records 
showing treatment for PTSD within one year prior to the 
receipt of the veteran's claim for service connection for 
PTSD on August 22, 1997.  The remaining private medical 
records were received on or subsequent to August 22, 1997.

Likewise, these treatment records are not an informal claim 
for service connection for PTSD under 38 C.F.R. § 3.155.  In 
Brannon v. West, 12 Vet. App. 32 (1998) the United States 
Court of Appeals for Veterans Claims held that a claim "means 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(b) (1999). "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by 
Department of Veterans Affairs...may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a) (1999).  

Therefore, before the VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  The mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek secondary 
service connection for the psychiatric condition.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993)

Additionally, an effective date prior to the date of claim 
cannot be assigned under § 3.114(a), unless the claimant met 
all eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, and such eligibility 
existed continuously from that date to the date of claim for 
administrative determination of entitlement.  No evidence is 
of record which reflects that the veteran met all eligibility 
criteria for an award of service connection for PTSD as of 
the April 1980, effective date that PTSD was added to the 
rating schedule.  The initial diagnosis of PTSD was not 
rendered until 1982.

In the January 1998 rating action the RO granted service 
connection for PTSD and assigned an assigned an effective of 
August 22, 1997, the date of receipt of the veteran's claim.  
The Board concurs with this decision.  

Accordingly, the effective date for grant of service 
connection for PTSD is August 22, 1997, the date of receipt 
of claim. 


ORDER

Entitlement to an effective date earlier than August 22, 1997 
for the grant of service connection for PTSD is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

